                      Case 1:17-cr-00289-DAB Document 53 Filed 02/26/19 Page 1 of 1
                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: _2/26/2019
                                                                                                    ______




                                                        February 23 2019



             Via ECF
             Honorable Deborah A. Batts
             United States District Judge
             500 Pearl Street
             New York, New York 10007

                                    Re: United States v. Jordan Cohen
                                          Ind.#: 17 Cr. 289
             Dear Judge Batts:
                 Our sentencing submission is due Monday, February 25, 2019. We have been
         working diligently on it, and expect to have it completed by the due date. However,
         it is important that we review the contents of the memorandum with Mr. Cohen,
         who is incarcerated at the MDC, prior to its submission. We therefore would
         request the opportunity to do that, and thus seek until Friday, March 1, 2019 to file
GRANTED.
         our submission.
                   The government has no objection to my request. They ask only that they be
             permitted additional time to respond.

The Government's Thank         you for your consideration.
submission is due four
days later than its original                                 Very Truly Yours,
due date. The Clerk of the
Court is directed to close                                   SULLIVAN & BRILL, LLP
docket nos. 49 and 52.

SO ORDERED. 2/26/2019




                                                                                       ____
                                                             By: Steven Brill, Esq.
